Citation Nr: 1209143	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back strain for the period prior to September 28, 2010. 

2.  Entitlement to a disability rating in excess of 40 percent for low back strain for the period from September 28, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a disability rating in excess of 10 percent for low back strain. 

In August 2010 the Board remanded the case to the RO for further development.  
 
In a July 2011 rating decision the RO increased the assigned disability rating from 10 to 40 percent, effective September 28, 2010.  Therefore, the Board has characterized the issues as shown on the first page of this decision.


FINDINGS OF FACT

1.  For the period prior to September 28, 2010, in light of the Veteran's low back pain and corresponding functional impairment, the Veteran's low back strain, is productive of limitation of flexion to 50 degrees; and the preponderance of the evidence is against a finding that there is limitation of flexion to 30 degrees or less, of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

2.  For the period beginning from September 28, 2010, the preponderance of the evidence is against a finding that the Veteran's low back strain is manifested by  unfavorable ankylosis of the entire thoracolumbar spine; or by incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least six weeks during any prior 12 month period.

3.  The Veteran's low back strain has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the right lower extremity sciatic nerve.

4.  The Veteran's low back strain has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the left lower extremity sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no more, for low back strain for the period prior to September 28, 2010 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a disability rating in excess of 40 percent for low back strain for the period beginning from September 28, 2010 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

3.  The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met effective September 7, 2005.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met effective September 7, 2005.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant in September 2005 and July 2011, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate her claim for an increase in the ratings for her service-connected low back disability.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a December 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding her rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of her service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
 
The Veteran's service-connected spinal stenosis of the lumbar spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5238, the code for evaluating spinal stenosis.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 20 percent initial disability rating in effect for her spinal stenosis of the lumbar spine.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the lumbar strain, chronic active myositis and strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the lumbar strain, chronic active myositis and strain.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the report of a VA examination in August 2009.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination report.

III.  Analysis

The Board has reviewed the pertinent competent evidence of record throughout the appeal period following the September 7, 2005, claim submission.  

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show incapacitating episodes to any extent that would warrant an evaluation on that basis in excess of the existing 10 percent in effect prior to September 28, 2010, or in excess of 40 percent in effect for the period from September 28, 2010.  The evidence does not show that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

In this regard, reports of VA examinations in September 2005 and September 2010 show no indication of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Indeed, at the September 2010 VA examination the examiner noted that the Veteran had not had any physician-directed bed rest in the last 12 months.  The examiner noted that her activities of daily living were restricted only in that she was unable to run, or walk more than 30 minutes, or to stand more than 10 minutes or sit more than 5 minutes.  At work, she was unable to lift more than 25 pounds or do any physical exertion.  Notably, during the most recent VA examination in September 2011, the Veteran reported that she had not had incapacitating episodes involving her spinal condition in the last 12 months.  None of the evidence otherwise on file shows any significant incapacitating episodes.   

Thus, an evaluation in excess of the existing 10 percent in effect prior to September 28, 2010, or in excess of 40 percent in effect for the period from September 28, 2010, is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record throughout the appeal period both before and from September 28, 2010, which includes evidence of (1) lumbar spondylosis, (2) lumbar degenerative disc disease, and (3) facet arthrosis, as shown in the September 2011 VA examination report.   

A.  Rating in Excess of 10 Percent for the Period Prior to September 28, 2010

In making a decision regarding the period prior to September 28, 2010, the Board has afforded the Veteran the benefit of any remaining doubt to her favor, and considered the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, and weakness.  On doing so, the Board finds that a 20 percent disability rating and no more is warranted for the low back disability on the basis of limitation of motion, for the period prior to September 28, 2010.  

Notably, the foundation for this grant for the period prior to September 28, 2010 is shown in the evidence contained in the report of a September 2005 VA examination of the spine.  In that report the Veteran reported complaints of constant (24 hours a day) pain midline in the lumbar spine.  She denied having had any recent injury at work.  She reported that the pain was worse when sleeping, and if she sat more than 15 minutes or stood more than 10 minutes.  Lifting aggravated the pain.  On examination, the range of motion of the lumbar spine included forward flexion from zero to 110 degrees, with pain at 50 degrees; extension from zero to 20 degrees with pain at 10 degrees; lateral flexion from zero to 35 degrees with pain at 20 degrees.  She had lateral rotation from zero to 60 degrees with pain at 60 degrees.  She had no pain, weakness, incoordination or fatigability with repetitive movements.  She had normal posture.  

In a September 2005 addendum to the September 2005 VA examination report, the examiner stated that the joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use; and there was no pain on range of motion or flare-ups on any of the joints other than as stated above.  

Based on the foregoing and given the Veteran's recent competent report of constant pain, the Board finds that after consideration of the additional functional loss due to that pain and other factors, the Veteran's low back condition during the period prior to September 28, 2010 is productive of forward flexion of the lumbar spine effectively limited to 50 degrees.  Cullen.  In light of the findings prior to September 28, 2010, a disability rating of 20 percent is warranted for the period prior to September 28, 2010 under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion throughout the range beginning at 50 degrees in the range of the lumbar motion.  There is no significant variance in other findings on consideration prior to September 28, 2010.

Such evidence does not provide for a disability rating in excess of 20 percent for the low back disability on the basis of limitation of motion at any time prior to September 28, 2010.  The evidence on file during that period, including from the report of a September 2005 VA examination of the spine, does not show symptoms  productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating during that period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Rating in Excess of 40 Percent for the Period from September 28, 2010

The evidence on file material to the issue of the rating on the basis of range of motion of the lumbar spine, for the period from September 28, 2010, is contained in reports of VA examinations of the spine conducted on September 28, 2010 and in September 2011.   

During the September 2010 VA examination, the Veteran reported having low back pain all day, every day.  She had not had any surgery.  On examination of the lumbosacral spine, there was normal curvature with no tenderness or spasm.  The report records that the Veteran had right lateral bending from zero to 10 degrees; left lateral bending from zero to 15 degrees; extension and flexion from zero to 10 degrees; right rotation from zero to 35 degrees; left rotation from zero to 25 degrees.  There was no diminution in range with repetitive testing.  There were no "Deluca criteria" present.  In an addendum the examiner stated that there was no pain on range of motion or flare-ups on any of the joints discussed except as discussed in the report.

The September 2011 VA examination report shows that the examiner initially noted that the pertinent diagnoses included (1) lumbar spondylosis, (2) lumbar degenerative disc disease, and (3) facet arthrosis.  The Veteran reported complaints of pain with sitting or standing for prolonged time, and with lifting.  She had shooting pain occasionally down the back of both legs.  The Veteran reported complaints that flare-ups impacted the function of the thoracolumbar spine, and would prevent her from working sometimes.  

On examination, there was no tenderness or pain to palpation, and no guarding. Range of motion findings included flexion to 40 degrees with pain at 40 degrees, and to 40 degrees after repetitions; extension to 10 degrees with pain at 10 degrees, and to 10 degrees after repetitions; and right and left lateral flexion and right and left lateral rotation, each to 25 degrees with pain at 25 degrees, and to 25 degrees after repetitions.  There was no additional limitation of range of motion after repetitions.  But there was functional loss after repetitions with contributing factors of less movement than normal; pain on movement; and interference with sitting, standing or weight bearing.  
 
On review of the evidence during the period beginning from September 28, 2010, the preponderance of the evidence is against a finding that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine during the period beginning from September 28, 2010.  

C.  Summary of Evaluation Based on Range of Motion

In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's low back strain is productive of forward flexion of the thoracolumbar spine limited to 50 degrees prior to September 28, 2010.  

Based on these findings, prior to September 28, 2010, a disability rating of 20 percent, and no more, is warranted prior to September 28, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Powell v. West, 13 Vet. App. 31, 34 (1999); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A rating in excess of 20 percent is not warranted based on range of motion prior to September 28, 2010 because the evidence on file does not show symptoms  productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence referable to the period beginning from September 28, 2010 is not productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.

None of the findings would warrant a disability rating in excess of 20 percent prior to September 28, 2010, or in excess of 40 percent from that date, based on range of motion, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

D.  Associated Lower Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The report of a September 2005 VA examination of the spine shows that the Veteran reported she occasionally experienced shooting pains in the buttocks and down both legs, and that sometimes her legs gave out.  On examination the Veteran had 5/5 strength in the lower extremities, reflexes were symmetrical bilaterally, and she had no decreased sensation in the lower extremities.  The diagnosis did not address neurological deficits.

The report of a November 2005 VA magnetic resonance imaging (MRI) examination of the lumbar spine contains an impression of multilevel spondylosis as described in the findings therein.  Those findings included that there was mild broad based disc bulge at L3-4; bilateral facet joint hypertrophy at L4-5 and a synovial cyst associated with the right facet joint that compresses the posterior right aspect of the thecal sac and contacts the transiting right L5 nerve root; and there was a transverse annular tear at L5-S1, diffuse circumferential disc bulge with no superimposed protrusion, and mild right neural foraminal narrowing.

The report of an August 2009 VA MRI examination of the lumbar spine contains an impression of anterolisthesis at L4/5 related to advanced facet arthropathy, exiting nerve roots are not impinged; however, bilateral lateral recess stenosis is present and "could potentially be missed possible for L5 radiculopathy on either side or both sides."

The report of the September 2010 VA examination of the spine noted the findings from these two VA MRI examinations.  The Veteran reported that the low back pain goes down the bilateral posterior legs to the feet with numbness, with pain into the hips and the left leg gives out.  On examination the Veteran had positive bilateral straight leg raising, 2+ deep tendon reflexes, 5/5 motor strength.  She had normal muscle tone with no atrophy.  She had decreased sensation in the lateral right knee.  The examiner concluded the examination stating that the Veteran had lumbar facet advanced facet arthropathy with anterolisthesis with urinary urge incontinence and bilateral lower extremity radiculopathy. 

The report of the September 2011 VA examination of the spine shows that the Veteran complaints of having shooting pains down the back of both legs.  On examination, the findings included that the Veteran had negative straight leg raising, bilaterally; and had radicular pain or other signs due to radiculopathy, including mild bilateral lower extremities pain and mild right lower extremity numbness.  

Findings included that there was lumbosacral spine nerve root involvement causing mild right lower extremity radiculopathy.  On diagnostic testing, the examination report contains conclusions that there may be symptoms due to L5 radiculopathy, but sensory testing was inconsistent.  The report concluded with an opinion that there was no evidence of chronic lumbar radiculopathy and therefore, her bilateral lower extremity radiculopathy was less likely than not proximately due to or the result of the service-connected lumbar spine disability. 

In summary, even though the report of the September 2011 VA examination contains a conflicting conclusion in conflict with the Veteran's claim, the examiner noted that findings were inconsistent.  Nonetheless, the reports of all three VA examinations contain findings consistent with lower extremity radiculopathy related to the low back disability.  

Moreover, the Veteran is competent to provide evidence regarding the radicular-like symptoms in the left and right lower extremities, and as to the level of severity of pain or numbness she perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).  The findings described in the VA MRI examination reports discussed above are consistent with the Veteran's complaints essentially of radicular symptoms originating from the lumbosacral spine area into the lower extremities.

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a separate disability rating for each lower extremity for radiculopathy.  Based on the description of pertinent findings of mild bilateral lower extremities pain and mild right lower extremity numbness contained in the most recent VA examination report of September 2011, the Board finds that the competent evidence of record warrants a separate disability rating of 10 percent for each lower extremity, for radiculopathy in each lower extremity associated with the low back disability, reflecting symptoms productive of mild incomplete paralysis in each lower extremity.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

The Board also finds that the preponderance of the evidence is against granting separate disability ratings higher than 10 percent for each lower extremity, for neurologic manifestations associated with the low back strain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  The lay and medical evidence as discussed above does not show that the impairment of either lower extremity is productive of more than mild incomplete paralysis of the sciatic nerve.  There is no evidence that the impairment approximates moderate impairment in either leg.

E.  Other Potentially Related Objective Neurologic Abnormalities 
 
The report of the September 2009 VA examination of the spine shows that the Veteran reported that she had urinary urgency occasionally with accidents two to three times a week.  She had nocturia once or twice a night.  She also had constipation with a bowel movement every four days.  The examiner concluded the examination stating that the Veteran had lumbar facet advanced facet arthropathy with anterolisthesis with urinary urge incontinence and bilateral lower extremity radiculopathy.

The report of the September 2011 VA examination of the spine shows that the Veteran reported complaints of having urinary urge incontinence, which the examiner stated was shown to be mechanical in nature and not neuropathic by urology clinic findings.  On examination, the examiner found there were no other (non-lower extremity) abnormalities related to the thoracolumbar spine such as bowel or bladder problems.  The report concluded with an opinion that urinary urge incontinence was not due to the lumbar spine condition, and that urological studies supported mechanical failure of her detrusor and no neuropathic involvement.

Thus, although the Veteran is shown to have urological problems such as urgency and nocturia, and some bowel incontinence, the preponderance of the evidence is against a finding that these are neuropathic and related to the service-connected low back disability.

The competent evidence does not show and the Veteran denies having any other objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.  

F.  Conclusions

As to the grants here, in light of Hart, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, the Veteran's low back symptoms and left and right lower extremity symptoms remained relatively constant throughout the appeal and at no point were more disabling than reflected by the evaluations granted here.  On that basis, the Board finds that separate 10 percent disability ratings assigned above for bilateral radiculopathy in each lower extremity associated with the low back disability are warranted for the entire period of the claim; and the increased 20 percent disability rating for the low back disability based on range of motion is warranted for the entire period prior to September 28, 2010.  See Hart.  As such any additional staged ratings are not warranted for these conditions.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  The Veteran has not described any unusual or exceptional features associated with her low back disability.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  Thus there is no basis for any further staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that assigned here. 

Finally, if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although she has indicated that the low back disability has had some impact on her work, the Veteran has not stated that she was unemployable during the course of the appeal due to her low back disability and there is no indication that she is unemployed, employed in merely marginal employment or is employed in less than substantially gainful employment.  Thus, TDIU is not raised by the record.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 20 percent for low back strain for the period prior to September 28, 2010, is granted. 

A disability rating in excess of 40 percent for low back strain for the period from September 28, 2010, is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for right lower extremity radiculopathy associated with low back strain from September 7, 2005, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for left lower extremity radiculopathy associated with low back strain from September 7, 2005, is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


